 


110 HRES 489 IH: Commemorating the Work of United Nations Peacekeepers on International Day of United Nations Peacekeeping.
U.S. House of Representatives
2007-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 489 
IN THE HOUSE OF REPRESENTATIVES 
 
June 15, 2007 
Mr. Sarbanes submitted the following resolution; which was referred to the Committee on Foreign Affairs 
 
RESOLUTION 
Commemorating the Work of United Nations Peacekeepers on International Day of United Nations Peacekeeping. 
 
 
Whereas since 1945, the United Nations has undertaken 61 field missions and helped implement 172 peaceful settlements; 
Whereas United Nations peacekeeping missions have ended regional conflicts and enabled people in more than 45 countries to take part in free and fair elections; 
Whereas the United Nations Department of Peacekeeping Operations currently has more than 100,000 troops and personnel deployed in 18 peacekeeping missions and 13 political missions world-wide, all with an annual budget of $6,000,000,000; 
Whereas the size of the United Nations peacekeeping force has grown five-fold over the last 10 years, reflecting international support for the work of United Nations peacekeeping; 
Whereas the United States has the right to authorize or suspend any peacekeeping operation in the United Nations Security Council and has supported and encouraged major increases in United Nations peacekeeping; 
Whereas in the past 3 years, United Nations peacekeeping has started up missions in Liberia, Côte d’Ivoire, Haiti, Burundi, Sudan, and East Timor, and expanded the missions in the Democratic Republic of the Congo and Lebanon; 
Whereas United Nations peacekeepers have difficult and often complex missions that include preventing the outbreak of conflict, containing conflict and its spill-over across borders, and helping to implement peace agreements; 
Whereas in addition to maintaining peace and security, United Nations peacekeepers are increasingly charged with assisting in national political processes, reforming justice systems, training law-enforcement forces, and disarming former combatants; 
Whereas in 2005 alone United Nations peacekeepers supported elections in five post-conflict countries, including: Afghanistan, Burundi, Iraq, Liberia, and the Democratic Republic of the Congo, allowing over 56,000,000 people to cast votes;  
Whereas United Nations peacekeepers are deployed to some of the world’s most remote and hostile locations; 
Whereas since 1948 more than 2,355 individuals from 113 nations including the United States have given their lives to maintain peace and security while participating in United Nations peacekeeping missions; 
Whereas the United States does not generally contribute United States soldiers to United Nations peacekeeping missions but instead provides the largest percentage of financial support for United Nations peacekeeping operations; 
Whereas the White House Office of Management and Budget gave United States contributions to United Nations peacekeeping its highest-possible rating of three stars, judging the spending to be effective, achieving its stated goals, and contributing to United States objectives; 
Whereas the United States Government Accountability Office estimates that investing in United Nations peacekeeping is at least eight times cheaper than the cost of the United States undertaking its own peacekeeping operations; and 
Whereas in 2005, RAND Corporation reported that United Nations peacekeeping missions have a high record of success, finding that of the eight United Nations-led cases it examined seven were at peace: Now, therefore, be it 
 
That the House of Representatives— 
(1)commemorates the International Day of United Nations Peacekeepers; 
(2)remembers the contributions of UN peacekeepers to providing a safer, more secure world, particularly those who have lost their lives; and 
(3)welcomes the efforts of United Nations Secretary-General Ban Ki-moon to strengthen and improve United Nations peacekeeping operations and logistical support.  
 
